Case 2:20-cr-00189-ES Document 59 Filed 01/19/21 Page 1 of 1 PageID: 86



                     DAWN M. FLORIO LAW FIRM, PLLC
                              Attorney & Counselors at Law
                             488 Madison Avenue, 20th Floor
                                  New York, NY 10022
                                   Tel: (212) 939-9539
                                Facsimile: (347) 398-8062
                               DawnMFlorio@yahoo.com
                           *ADMITTED IN NY & NJ STATE AND FEDERAL




                                                            January 19, 2021

Via ECF Filing
Honorable Justice Esther Salas
United States District Court
District of New Jersey
50 Walnut Street Street, MLK 5A
Newark, NJ 07101


                              Re: USA v. Victoria Irizarry
                              Docket No. 1:20-CR-00189-ES-1

Honorable Justice;

       I, Dawn M. Florio, Esq., represents Victoria Irizarry on the above instant matter.
I am requesting a postponement of the sentencing currently scheduled for February 2
2021 @ 11am.

       I have reached out to AUSA George Brandley and he consents to the request of
adjourning Ms. Irizarry’s case till May for an in-person appearance. I apologize for any
inconvenience this has cause the government. I am requesting that this application be
acknowledged and considered.

        Should your Honor have any questions or concerns, please feel free to contact my
office at your earliest convenience.


                                                             Sincerely,

                                                             Dawn M. Florio

                                                             Dawn M. Florio, Esq.
                                                             Attorney for Victoria Irizarry

CC:    All Counsel
